UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6990



CHRISTOPHER DEON GATTIS,

                                             Petitioner - Appellant,

          versus


SUPERINTENDENT LAWRENCE SOLOMEN,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (1:06-cv-00598-RAE)


Submitted:   November 14, 2007            Decided:   December 4, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Deon Gattis, Appellant Pro Se. Clarence Joe DelForge,
III, Mary Carla Hollis, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher Deon Gattis seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.*      The order is not appealable unless a circuit justice or

judge       issues    a   certificate    of     appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.               Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Gattis has not

made the requisite showing.           Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal. We further deny Appellant’s motions for a stay pending

appeal and for discretionary leave to appeal.                  We dispense with

oral       argument   because   the     facts   and    legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      DISMISSED


       *
      The parties consented to exercise of jurisdiction                      by   a
magistrate judge pursuant to 28 U.S.C. § 636(c) (2000).

                                        - 2 -